                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 DOUGLAS GORACKE,

               Plaintiff,

               v.                                           Case No. 2:17-CV-2664-JAR

 ATCHISON HOSPITAL ASSOCIATION,

               Defendant.


                                      MEMORANDUM AND ORDER

       Plaintiff, Dr. Douglas Goracke, brings this action against Defendant Atchison Hospital

Association (“the Hospital”), alleging improper medical inquires, improper disclosure of

confidential information, and disability discrimination under the Rehabilitation Act,1 and

violations of both the Fair Credit Reporting Act (“FCRA”)2 and the Kansas Fair Credit Reporting

Act (“KFCRA”).3 This matter is before the Court on Plaintiff’s Motion for Partial Summary

Judgment (Doc. 121) and Defendant’s Motion for Summary Judgment (Doc. 123). For the

reasons stated in this opinion, the Court denies Plaintiff’s motion and grants Defendant’s

Motion for Summary Judgment in its entirety.

I.     Summary Judgment Standard

       Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”4

In applying this standard, the Court views the evidence and all reasonable inferences therefrom



       1
           29 U.S.C. § 794(d).
       2
           15 U.S.C. § 1681 et seq.
       3
           K.S.A. § 50-702 et seq.
       4
           Fed. R. Civ. P. 56(a).
in the light most favorable to the nonmoving party.5 “There is no genuine [dispute] of material

fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”6 A fact is “material” if,

under the applicable substantive law, it is “essential to the proper disposition of the claim.”7 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”8

         The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.9 In attempting to meet this standard, a movant

who does not bear the ultimate burden of persuasion at trial need not negate the nonmovant’s

claim; rather, the movant need simply point out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.10

         Once the movant has met the initial burden of showing the absence of a genuine dispute

of material fact, the burden shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.”11 The nonmoving party may not simply rest upon its pleadings

to satisfy its burden.12 Rather, the nonmoving party must “set forth specific facts that would be



         5
             City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010).
         6
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
         7
          Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing
Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         8
             Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
         9
           Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002), cert. denied 537 U.S. 816 (2002)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).
         10
           Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
         11
           Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (citing Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
         12
              Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).




                                                            2
admissible in evidence in the event of trial from which a rational trier of fact could find for the

nonmovant.”13 In setting forward these specific facts, the nonmovant must identify the facts “by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”14 To

successfully oppose summary judgment, the nonmovant must bring forward more than a mere

scintilla of evidence in support of his position.15 A nonmovant may not create a genuine issue of

material fact with unsupported, conclusory allegations.”16

        Finally, summary judgment is not a “disfavored procedural shortcut”; on the contrary, it

is an important procedure “designed to secure the just, speedy, and inexpensive determination of

every action.”17 “Where, as here, the parties file cross-motions for summary judgment, [the

Court is] entitled to assume that no evidence needs to be considered other than that filed by the

parties, but summary judgment is nevertheless inappropriate if disputes remain as to material

facts.”18 The Court considers cross-motions separately: the denial of one does not require the

grant of the other.19 “To the extent the cross-motions overlap, however, the Court may address

the legal arguments together.”20 The material facts are uncontroverted in this case, and the legal

issues asserted in both motions overlap. The Court therefore addresses those issues together.




        13
          Mitchell v. City of Moore, 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at 670–71);
see Kannady, 590 F.3d at 1169.
        14
             Adler, 144 F.3d at 671.
        15
             Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993).
        16
             Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006).
        17
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).
        18
            James Barlow Family Ltd. P’ship v. David M. Munson, Inc., 132 F.3d 1316, 1319 (10th Cir. 1997)
(citation omitted).
        19
             Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979).
        20
             Berges v. Standard Ins. Co., 704 F. Supp. 2d 1149, 1155 (D. Kan. 2010) (quotations omitted).




                                                            3
II.     Uncontroverted Facts

        The Hospital is located in Atchison, Kansas. Plaintiff is an anesthesiologist, licensed in

Kansas and Missouri, who worked as an independent contractor at the Hospital since 1992. Per

Plaintiff’s contract, he was the exclusive anesthesia provider at the Hospital. In 2011, the parties

signed the most recent provider contract, which included a clause allowing either party to

terminate it upon 120-days’ notice. The Hospital Board of Directors (“the Board”) delegated

authority to approve Plaintiff’s contract to the Hospital CEO, John Jacobson. Jacobson approved

Plaintiff’s 2011 contract without the Board’s approval.

        When Plaintiff first applied for clinical privileges in 1992, he answered “No” to the

question, “Do you currently have a physical or mental health condition that affects or is likely to

affect your ability to perform professional or Medical Staff duties?”21 He disclosed that he had a

benign brain tumor surgically removed in 1991 and provided a treating physician’s certification

that he was unconditionally released to return to the practice of anesthesiology. Removal of the

tumor led to some memory loss, but this impairment does not and has never impaired Plaintiff’s

ability to perform his job. Plaintiff compensates for the impairment by taking thorough notes

and detailing information immediately when he is told. In each of his biennial applications for

clinical privileges, Plaintiff recertified that he had no limitations that affected his ability to

practice anesthesiology. Plaintiff was uniformly viewed as a very able anesthesiologist by the

Hospital, with no questions as to his competence or judgment.

        On December 12, 2016, a former Hospital employee filed a complaint against the

Hospital with the Kansas Human Rights Commission (“KHRC”) alleging “unwanted verbal and




        21
             Doc. 123-3 at 7.




                                                    4
physical sexual harassment by [the Hospital’s] anesthesiologist.”22 On January 3, 2017, another

former Hospital employee filed a KHRC complaint against the Hospital alleging, “I was subject

to physical sexual harassment by [the Hospital’s] anesthesiologist,” and further that “female

patients were subjected to unwanted verbal and physical sexual harassment by this same

anesthesiologist.”23 In early 2017, the Hospital notified Plaintiff that it had received these

complaints against him, but allowed Plaintiff to continue working without restrictions or

limitations.

       The Hospital retained Jill Waldman, a licensed attorney at Lathrop Gage, LLP, to

investigate Plaintiff’s alleged inappropriate behavior. From January 18, 2017 to February 20,

2017, Waldman interviewed eighteen different individuals connected with the Hospital,

including Plaintiff. Based on her interviews, legal education, and legal experience, Waldman

prepared a report of her investigation, dated February 24, 2017, which included an analysis of the

potential legal exposure faced by the Hospital due to Plaintiff’s alleged inappropriate behavior.

       The report detailed multiple allegations of inappropriate sexual behavior by Plaintiff

toward staff and patients, including repeated sexual comments and innuendos, “touchy feely”

conduct such back massages and shoulder rubs, inappropriately uncovering, exposing, and

touching the breasts of female patients when applying “bair huggers,” inappropriately being

“handsy” with female patients, and “odd” behavior such as having patients undress completely

for epidurals, asking patients if their breasts are numb following an epidural, standing at the foot

of the bed in the delivery room, and staying in the delivery room after his work is done, even

when asked to leave.24 The report also detailed reports that Plaintiff “can be hostile, rude,


       22
            Docs. 123-4 at 8; 123-5 at 8.
       23
            Doc. 123-5 at 8.
       24
            Doc. 127-3 at 3–10.




                                                  5
sarcastic, and/or condescending,” and further that he “can be arrogant, demeaning, difficult,

confrontational, and/or snarky.”25 “Several reported that [Plaintiff] is a bully.”26 Plaintiff denies

these allegations and reports that “he is tough, is very demanding, has high standards, is a

perfectionist, and is strict.”27

        The Board was informed of the KHRC complaints against Plaintiff at its January 2017

meeting. In late February 2017, the Board received a verbal summary of Waldman’s report. At

this point, the Board took charge of the matter involving Plaintiff and began to issue direction.28

The Board decided to terminate Plaintiff’s exclusive provider/medical director contract without

cause and provided the required 120-day notice of termination. Through a March 15, 2017 letter

signed by Jacobson, the Board offered to negotiate a new exclusive provider/medical director

contract with Plaintiff, provided that he undergo an outpatient professional assessment and

“agree to complete any and all conditions recommended in the assessment.”29 The letter also

required Plaintiff to “authorize the hospital to communicate with the facility regarding [his]

treatment.”30

        Plaintiff underwent a multidisciplinary outpatient assessment at Professional Renewal

Center (“PRC”) in Lawrence, Kansas from May 4, 2017 to May 7, 2017. PRC is a Kansas

corporation organized to provide evaluation and treatment/remediation services to professionals.

PRC’s evaluation process comes from the Federation of State Medical Board guidelines for state




        25
             Id. at 10.
        26
             Id.
        27
             Id. at 11.
        28
             Doc. 123-6 at 25:2–9. Plaintiff admits this fact. Doc. 126 at 10.
        29
             Doc. 123-11 at 2.
        30
             Id.




                                                           6
medical boards to address sexual boundary issues in physicians.31 The evaluation is “based on a

biopsychosocial approach coupled with consideration of the American Board of Medical

Specialties/Accreditation Council of Graduate Medical Education core competency areas. The

assessment is intended to identify potential contributory factors to the identified areas of concern,

and how to address/remediate these areas of concern.”32

         Plaintiff’s evaluation included psychological tests, interviews about Plaintiff’s addictions,

obsessions, and compulsions, a physical examination and laboratory testing, interviews regarding

Plaintiff’s medications, family history, surgical history, and past trauma, testing of Plaintiff’s

intellectual functioning, testing for bipolar disorder, anxiety, and other mental disorders, and an

interview regarding Plaintiff’s sexual behaviors. The Hospital did not place limits on the testing

to be conducted by PRC, nor was the hospital aware of the areas PRC would test during the

multidisciplinary assessment.

         PRC prepared a report, summarizing the results of Plaintiff’s assessments. The report

mentioned that Plaintiff had a brain tumor removed in 1989, with a reoccurrence in his third

ventricle, and noted that Plaintiff “does demonstrate significant memory difficulties.”33 Under

the “Fitness to Practice and Recommendations,” PRC discussed Plaintiff’s inconsistent

monitoring of his own statements and behaviors, failure to pick up on feedback from others, and

poor decisions related to comments or behaviors that others view as inappropriate or offensive.




         31
          Doc. 127-12 ¶ 26; see Addressing Sexual Boundaries: Guidelines for State Medical Boards, Federal of
State Medical Boards (May 2006), https://www.fsmb.org/siteassets/advocacy/policies/grpol_sexual-boundaries.pdf.
         32
            Doc. 127-12 ¶ 26. Defendant asserts that this statement requires expert testimony and the affiant has not
been designated an expert. To the extent the affidavit contains expert opinion testimony, the Court disregards those
portions. Fed. R. Evid. 701. However, to the extent the affiant presents factual evidence based on her personal
knowledge, the Court finds those statements are admissible.
         33
              Doc. 123-15 at 5.




                                                          7
       The report included a disclaimer which read: “This information has been disclosed to you

from records protected by Federal Confidentiality Rules (42 CRF Part 2) and is being released on

the basis that it not be re-disclosed to anyone, including the patient.”34 Plaintiff signed two

“Authorization to Exchange Information” forms with PRC, one authorizing the exchange of

information with Andy Ramirez, the Hospital Attorney,35 and the other with Jacobson, CEO at

Atchison Hospital.36 Prior to the report’s disclosure, Plaintiff spoke to Jacobson about the

discharge summary and asked Jacobson not to share the report with anyone because he did not

want the information in the report to get out in the community or to his children. In June 2017,

the Board reviewed the PRC report via a secure portal through the website of the Hospital’s

outside law firm, Lathrop Gage.

       The Board communicated a new exclusive provider contract offer to Plaintiff through a

June 2, 2017 letter from Jacobson. The June letter required that Plaintiff (1) comply with PRC’s

recommendations, (2) cooperate with an internal monitoring program administered by members

of the Hospital’s medical staff, (3) “participate in a professional’s program” to address the issues

that led to the referral at PRC, and (4) “seek and share with PRC and the Board the results of a

consultation with a neurologist.” 37 The letter also stated that the evaluation by PRC would be

ongoing until the Board determined that the issues that led to the evaluation had been resolved.38

The Board considered Plaintiff to be a competent physician and was prepared to offer him a new

contract, however, Plaintiff did not sign the new contract. Per the terms of the initial termination



       34
            Doc. 123-5. 42 CRF Part 2 protects the confidentiality of Substance Use Disorder Patient Records.
       35
            Doc. 123-22.
       36
            Doc. 123-23.
       37
            Doc. 123-16.
       38
            Id.




                                                         8
letter, Plaintiff’s contract with the Hospital ended on or about July 13, 2017. Plaintiff continued

to practice medicine at the Hospital until August 14, 2017 because Jacobson granted an

extension.

       As a member of the Hospital medical staff, the Bylaws generally applied to Plaintiff.

Under the bylaws, a medical staff member is entitled to a fair hearing if a “corrective action”

resulting in “reduction, suspension, or revocation of clinical privileges or suspension or

revocation of Medical Staff membership” is taken against them.39 Corrective action may include

(1) a letter of warning; (2) a letter of admonition or reprimand; (3) imposition of probation; (4)

reduction, suspension, or revocation of clinical privileges; (5) modification or continuation of

previously imposed summary suspension; (6) suspension or revocation of Staff membership; or

(7) a fine.40 Plaintiff did not have a hearing prior to the Board’s decision to terminate his

existing contract and impose conditions on its renewal.

       The members of the Executive Committee, who were not aware of the specific

allegations against Plaintiff, recommended to the Board that the harassment allegations against

Plaintiff be vetted through peer review. The Board did not follow this recommendation,

although they did impose internal monitoring of Plaintiff’s behavior by hospital medical staff as

one condition of his new contract. In 2015 and 2017, two other Hospital medical personnel

engaged in allegedly disruptive behaviors, including yelling and cursing at staff, but the Board

did not require these individuals to attend a multidisciplinary outpatient assessment.




       39
            Doc. 126-3 at 27.
       40
            Id. at 40.




                                                  9
III.    Discussion

        A.         Count I: Improper Medical Examination

        Both parties move for summary judgment on Count I, which alleges that the Hospital

required Plaintiff to submit to an improper medical examination in violation of the Rehabilitation

Act. Plaintiff asserts that the Hospital violated his rights by requiring him to undergo an overly-

broad medical examination, which was likely to elicit information about a disability. The

Hospital asserts that under the Rehabilitation Act, the inquiry must have been intended to or

necessitated revealing a disability, which it was not, and further, the medical examination was

job-related and consistent with business necessity.

        The Rehabilitation Act incorporates the “standards applied under title I of the American

with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).”41 Under Title I of the American with

Disabilities Act (“ADA”),

                   [a] covered entity shall not require a medical examination and shall
                   not make inquiries of an employee as to whether such employee is
                   an individual with a disability or as to the nature or severity of
                   the disability, unless such examination or inquiry is shown to be
                   job-related and consistent with business necessity.42

“This prohibition is intended to prevent inquiries of employees that do not serve legitimate

business purposes.”43

        The Rehabilitation Act differs critically from the ADA in one respect, namely that the

Rehabilitation Act expressly prohibits discrimination solely on the basis of disability.44 “The

ADA, on the other hand, proscribes discrimination ‘on the basis of disability[,]’ 42 U.S.C. §


        41
             29 U.S.C. § 794(d).
        42
             42 U.S.C. § 12112(d)(4)(A).
        43
          Riechmann v. Cutler-Hammer, Inc., 95 F. Supp. 2d 1171, 1184 (D. Kan. 2000) (citing 29 C.F.R. Pt.
1630, App. § 1630.13(b)).
        44
             29 U.S.C. § 794(a).




                                                      10
12112(a) (2009) or, before its amendment in 2008, ‘because of the disability.’”45 Under the

ADA, a medical inquiry is improper if it “may tend to reveal a disability.”46 Both the Fifth and

Sixth Circuits, however, have applied the “sole cause” requirement from the Rehabilitation Act

to the medical inquiry standard in cases brought under the Rehabilitation Act, holding that the

medical inquiry must be “intended to reveal or necessitates revealing a disability” to violate the

act.47 Other courts have applied the “tend to reveal” standard to claims arising under both the

ADA and Rehabilitation Act, although typically when those statutes are pled together.48

Regardless of the standard applied, a medical examination and inquiry may be permissible if the

“examination or inquiry is shown to be job-related and consistent with business necessity.”49

The Court need not decide the proper standard because the Court finds that the Hospital’s inquiry

was job-related and consistent with business necessity.

        The Tenth Circuit has noted that there is little case law concerning “the proper

interpretation of business necessity.”50 “[C]ourts will readily find a business necessity if an

employer can demonstrate that a medical examination or inquiry is necessary to determine . . .

whether the employee can perform job-related duties when the employer can identify legitimate,

non-discriminatory reasons to doubt the employee’s capacity to perform his or her

duties.”51 “An employer’s request that an employee undergo a medical examination must be


        45
             Lee v. City of Columbus, 636 F.3d 245, 250 n.4 (6th Cir. 2011).
        46
             Conroy v. New York State Dep’t of Corr. Servs., 333 F.3d 88, 95 (2d Cir. 2003).
        47
             Lee, 636 F.3d at 255; Taylor v. Shreveport, 798 F.3d 276, 284 (5th Cir. 2015).
        48
           See, e.g., Bomba v. Dep’t of Corr., No. 16-cv-1450, 2018 WL 7019254, at *12 (M.D. Pa. Sept. 4, 2018);
Scott v. Napolitano, 717 F. Supp. 2d 1071, 1084 (S.D. Cal 2010); Downs v. Mass. Bay Transp. Auth., 13 F. Supp. 2d
130, 138 (D. Mass. 1998).
        49
             42 U.S.C. § 12112(d)(4)(A).
        50
           Adair v. City of Muskogee, 823 F.3d 1297, 1312 (10th Cir. 2016) (quoting Conroy v. N.Y. State Dep’t of
Corr. Servs., 333 F.3d 88, 97 (2d Cir. 2003)).
        51
             Id. (quoting Conroy, 333 F.3d at 98).




                                                          11
supported by evidence that would ‘cause a reasonable person to inquire as to whether an

employee is still capable of performing his job.’”52 Equal Employment Opportunity

Commission (“EEOC”) guidance under the ADA suggests that an inquiry is job-related and

consistent with business necessity when an employer “has a reasonable belief, based on objective

evidence, that: (1) an employee’s ability to perform essential job functions will be impaired by a

medical condition; or (2) an employee will pose a direct threat due to a medical condition.”53

        The Hospital received two KHRC complaints alleging “unwanted verbal and physical

sexual harassment by Respondent’s anesthesiologist,”54 and that “female patients were subjected

to unwanted verbal and physical sexual harassment by this same anesthesiologist.”55 In response

to these complaints, the Hospital hired Waldman to conduct an internal investigation regarding

Plaintiff’s behavior. Her report detailed multiple allegations of inappropriate sexual behavior by

Plaintiff toward staff and patients, including sexual comments and innuendos, “touchy feely”

conduct, inappropriately uncovering and exposing female patients, inappropriately touching

female patients, including touching their breasts while applying “bair huggers,” and delivery

room behavior described by multiple obstetricians as “odd.”56

        After receiving this internal report, the Hospital terminated its exclusive provider contract

with Plaintiff and stipulated its renewal on Plaintiff undergoing a multidisciplinary outpatient

assessment. Plaintiff underwent a comprehensive biopsychosocial assessment at PRC, which

evaluated his physical, mental, and psychological health and his sexual behaviors. PRC’s


        52
             Id. (quoting Conrad v. Bd. of Johnson Cty. Comm’rs, 237 F. Supp. 2d 1204, 1230 (D. Kan. 2002)).
       53
          Equal Employment Opportunity Enforcement Guidance: Disability-Related Inquiries and Medical
Examinations of Employees under the Americans with Disabilities Act, 2000 WL 33407181, at *6 (July 27, 2000).
        54
             Docs. 123-4 at 8; 123-5 at 8.
        55
             Doc. 123-5 at 8.
        56
             Doc. 127-3 at 3–10.




                                                        12
evaluation process comes from the Federation of State Medical Board guidelines for state

medical boards to address sexual boundary issues in physicians.57

        As an initial matter, the Court finds that Plaintiff’s contention that this could not have

been business necessity because similarly situated individuals were not subjected to the

evaluation to be without merit. While “an employer’s standard practice with regard to medical

examinations is certainly relevant evidence of what is ‘necessary,’”58 there is no evidence in the

record that the other two hospital staff named by Plaintiff were facing allegations of sexual

misconduct with patients. The alleged “disruptive behaviors” of the other hospital staff—

specifically, cursing and yelling at staff—were of a different kind and degree than the allegations

against Plaintiff. Accordingly, the Court finds that the Hospital’s actions with regard to these

staff members is not evidence of the Hospital’s standard practice.

        Next, Plaintiff asserts that the Court should only consider whether the medical inquiry

was consistent with his essential duties as an anesthesiologist, namely, examining patients to

assess their physical condition, ordering necessary tests and lab work, providing necessary

consults, administering anesthetic, providing continuous monitoring of patients in the operative

suite, providing necessary medication, and monitoring the patient during the acute recovery

phase.59 The Court finds, however, that this list ignores the essential duties of Plaintiff’s job as a

physician, a professional engaged in a career of public trust. Allegations of sexual misconduct

involving patients, such as those alleged here—namely, inappropriately uncovering and exposing

female patients, inappropriately touching female patients’ breasts, or inappropriately engaging in



        57
         See Addressing Sexual Boundaries: Guidelines for State Medical Boards, Federal of State Medical
Boards (May 2006), https://www.fsmb.org/siteassets/advocacy/policies/grpol_sexual-boundaries.pdf.
        58
             Tice v. Centre Area Transp. Auth., 247 F.3d 506, 518 (3d Cir. 2001).
        59
             Doc. 122 at 5.




                                                          13
sexual conversations with patients—certainly betray public trust. While Plaintiff repeatedly

refers to his behavior as merely “disruptive,”60 the uncontroverted facts demonstrate that the

alleged conduct was far more serious. The Hospital required the evaluation only after

conducting a month-long investigation to validate concerns raised in two separate KHRC

complaints filed against Plaintiff, one of which explicitly referenced his inappropriate conduct

with patients.61 The Hospital referred Plaintiff to an institution specializing in evaluating

professionals, and the comprehensive evaluation was based on guidelines from the Federation of

State Medical Boards to assess sexual boundary issues in physicians.62

        Plaintiff argues that the Hospital cannot point to the informal blanket guidance of the

Federation of State Medical Boards because no entity is excused from the need to conduct an

individualized evaluation. He cites Nichols v. City of Mitchell in support, where a district court

granted summary judgment for the plaintiffs on their ADA claims after finding that the plaintiffs

were improperly required to submit to a medical examination.63 In Nichols, the employer—a

transport company operating solely in South Dakota—required its employees to submit to a

Department of Transportation medical certification examination, which is required for interstate

truck drivers.64 The Court held the examination requirement violated the ADA because “there

was no individualized assessment of each plaintiff’s ability to perform the job safely.”65




        60
             See, e.g., Doc. 122 at 2, 23.
        61
             Doc. 123-5 at 8.
        62
           See Addressing Sexual Boundaries: Guidelines for State Medical Boards, Federal of State Medical
Boards (May 2006), https://www.fsmb.org/siteassets/advocacy/policies/grpol_sexual-boundaries.pdf.
        63
             914 F. Supp. 2d 1052, 1060–61 (D.S.D. 2012).
        64
             Id. at 1060.
        65
             Id. at 1061.




                                                       14
        Here, however, Plaintiff was required to undergo a holistic medical evaluation after the

Hospital received two KHRC complaints against him and conducted a month-long individualized

investigation into Plaintiff’s behavior toward staff and patients at the Hospital. The investigation

validated concerns about his sexual boundaries with patients, and accordingly, the Hospital—

through PRC—evaluated Plaintiff based on alleged sexual misconduct discovered in the

investigation. The Court does not make a broad statement regarding when a comprehensive

medical examination may be required of employees. Rather, the Court finds that under the facts

of this case—a physician facing allegations of sexual misconduct involving patients—the

Hospital did not violate the letter or spirit of the Rehabilitation Act in requiring Plaintiff to

undergo a holistic evaluation based on the Federation of State Medical Boards guidelines.

        Given the undisputed facts about what the Hospital knew at the time it required Plaintiff

to undergo the evaluation, the Court finds that were “legitimate, non-discriminatory reasons to

doubt the employee’s capacity to perform his or her duties.”66 Further, the Court finds that

allegations of sexual misconduct with patients would certainly “cause a reasonable person to

inquire” whether a physician is capable of performing his job, namely, whether it is safe and

prudent for patients to be under Plaintiff’s care.67 Accordingly, the Court finds that the medical

inquiry required of Plaintiff was job-related and consistent with business necessity and grants

summary judgment for the Hospital.




        66
           Adair v. City of Muskogee, 823 F.3d 1297, 1312 (10th Cir. 2016) (quoting Conroy v. N.Y. State Dep’t of
Corr. Servs., 333 F.3d 88, 97 (2d Cir. 2003)).
       67
          Equal Employment Opportunity Enforcement Guidance: Disability-Related Inquiries and Medical
Examinations of Employees under the Americans with Disabilities Act, 2000 WL 33407181, at *2 (July 27, 2000).




                                                       15
        B.         Count II: Confidentiality Violation

        Both parties move for summary judgment on Count II, which alleges that the Hospital

improperly disclosed the results of Plaintiff’s medical examination. Plaintiff asserts that the

disclosure of the PRC report to the Board violated his confidentiality. The Hospital responds

that the disclosure was restricted to the agents of the Hospital—the Board—and further, that the

report was kept confidential.

        As an initial matter, the Court notes that the confidentiality language on the PRC

Exchange of Information form does not govern Plaintiff’s claim; rather, the standards of the

Rehabilitation Act and ADA govern whether there is genuine issue of material fact as to whether

the Hospital violated the law.

        The ADA requires that “information obtained regarding the medical condition or history

of the applicant is collected and maintained on separate forms and in separate medical files and is

treated as a confidential medical record.”68 “Employers may share such information only in

limited circumstances with supervisors, managers, first aid and safety personnel, and government

officials investigating compliance with the ADA.” 69 This provision is incorporated into the

Rehabilitation Act, under which Plaintiff brings his claim.70 Based on the plain language of the

statute and the policies behind enacting it, the Court finds that the Hospital’s conduct did not

violate the Rehabilitation Act.

        The Court finds the Northern District of Georgia’s analysis in Floyd v. Sun Trust Banks,

Inc.71 instructive. In Floyd, it was undisputed that the individual to whom the examination was


        68
             42 U.S.C. § 12112(d)(3)(B).
        69
          Equal Employment Opportunity Enforcement Guidance, 2000 WL 33407181, at *2 (citing 42 U.S.C. §
12112(d)(3)(B)).
        70
             29 U.S.C. § 794(d).
        71
             878 F. Supp. 2d 1316 (N.D. Ga. 2012).




                                                     16
disclosed did not fit one of the stated exceptions to the statute—a supervisor being informed of

an accommodation, first aid personnel, or government officials investigating ADA compliance—

and further, the file was properly kept separately.72 Thus, the Floyd court found the relevant

question to be whether the confidential information was kept as a confidential medical record.73

Similarly, here, the members of the Board do not meet a statutory exception, and there are no

allegations that the file was not kept separately. Accordingly, the question presented is whether

the PRC report was kept as a confidential medical record when Jacobson and Ramirez received it

and shared it with the Board.

       In Floyd, the court considered the definition of confidential: “The Black’s Law

Dictionary defines ‘confidential’ as ‘[e]ntrusted with the confidence of another or with his secret

affairs or purposes.’ Thus, a ‘confidential medical record’ is a medical record that is kept in

confidence.”74 “Section 12112(d)’s confidentiality requirement balances . . . competing interests

by ensuring that the information disclosed pursuant to an employer’s medical inquiry spreads no

farther than necessary to satisfy the legitimate needs of both employer and employee.”75 The

court rejected the plaintiff’s contention that any disclosure necessarily violates confidentiality

under the ADA, and found that the proper question is whether the disclosure was for a

“legitimate non-discriminatory” purpose and extends “no further than necessary so it remains

confidential.”76 In Floyd, the information was given to an attorney for the purpose of defending




       72
            See id. at 1323.
       73
            Id.
       74
            Id. (citing DELUXE BLACK’S LAW DICTIONARY 297 (6th ed. 1991).
       75
            Id. at 1324 (quoting Doe v. U.S. Postal Serv., 317 F.3d 339, 344 (D.C. Cir. 2003)).
       76
            Id. at 1325.




                                                         17
against a FLSA lawsuit.77 The court held that “this limited disclosure does not cut against the

ADA’s policy of preventing bias and stigma in the workplace.”78

       In the present case, the purpose of the disclosure was to inform the Board—the agents of

the Hospital responsible for ordering the evaluation and determining the terms of Plaintiff’s new

contract—of the results of his evaluation. While Plaintiff only specifically signed a release of

the report to two named individuals, Jacobson and Ramirez,79 the Board had previously

communicated with Plaintiff and specifically told him that he must “authorize the hospital to

communicate with the facility regarding [his] treatment.”80 It is uncontroverted that the Board

controlled the matter involving Plaintiff and that the Board was responsible for offering Plaintiff

a new contract.81 Moreover, it is undisputed that Plaintiff’s service contract was between him

and the Hospital, which was governed by the Board.82 In the present case, the Hospital was

acting through the Board.

       The disclosure of the report to the Board was for a legitimate, non-discriminatory

purpose: making an informed business decision pursuant to an evaluation conducted in response

to concerns that Plaintiff was acting in a sexually inappropriate manner with female staff and

patients. The purpose of the confidentiality provision of the ADA, namely, “avoiding subjecting

employees to the blatant and subtle stigma that attaches to being identified as disabled,”83 is in

no way impacted by the Board of a Hospital using a permissible medical inquiry for the narrow



       77
            Id. at 1325.
       78
            Id. at 1326.
       79
            Docs. 123-22; 123-23.
       80
            Doc. 123-11 (emphasis added).
       81
            Doc. 123-6 at 25:2–9. Plaintiff admits this fact. Doc. 126 at 10.
       82
            Doc. 123-1.
       83
            Doe v. U.S. Postal Serv., 317 F.3d 339, 344 (D.C. Cir. 2003) (internal quotation removed).




                                                          18
and legitimate purpose of determining whether a physician is fit to practice medicine and

tailoring his contract to the findings of that inquiry. Moreover, the disclosure went “no further

than necessary.”84 There are no allegations that this information was disclosed outside the

Board, nor any evidence that this information was used for any purpose other than determining

(1) whether the Hospital ought to offer Plaintiff a contract and (2) what the conditions of that

contract ought to be. As discussed above, the Hospital had a legitimate, job-related business

reason to require Plaintiff undergo the evaluation in the first place, and subsequently, the

Hospital had a legitimate, non-discriminatory reason to share the information with the

individuals acting as the Hospital’s decision-makers with regard to Plaintiff’s position at the

Hospital. There is no genuine issue of material fact as to whether the report was maintained as a

confidential medical record. Accordingly, the Court grants summary judgment on Count II for

the Hospital.

         C.         Count III: Disability Discrimination

         The Hospital moves for summary judgment on Count III, which alleges that Plaintiff was

discriminated against on the basis of his disability in violation of the Rehabilitation Act.

Defendant asserts that Plaintiff cannot establish a prima facie case of disability discrimination

because he does not have a disability that substantially limits his life activities, and further, that

he cannot demonstrate a genuine issue of material fact that his disability was the sole cause of his

termination. Plaintiff responds that genuine issues of material fact exist as to each element of his

claim.

         To establish a prima facie case of disability discrimination under the Rehabilitation Act,

Plaintiff must show that (1) he has a disability, (2) he is otherwise qualified, with or without


         84
              Id.




                                                  19
reasonable accommodation, and (3) “[the adverse action occurred] under circumstances which

give rise to an inference that [the adverse action] was based solely on his disability.”85 A

disability under both the ADA and Rehabilitation Act is “(A) a physical or mental impairment

that substantially limits one or more major life activities of such individual; (B) a record of such

an impairment; or (C) being regarded as having such an impairment.”86 Major life activities

include “caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.”87 Whether or not an impairment “substantially limits” a major

life activity “is not meant to be a demanding standard,” and “should not demand extensive

analysis.”88 To show that his disability substantially limits his ability to perform these major life

activities, Plaintiff must show that he is substantially limited in his ability to perform the major

life activity “as compared to most people in the general population.”89 This analysis requires an

“individual assessment.”90 “A medical diagnosis is insufficient; rather, the [Rehabilitation Act]

requires plaintiffs to offer evidence that the extent of the limitation caused by their impairment in

terms of their own experience is substantial.”91

       It is undisputed that Plaintiff suffers from a memory impairment stemming from removal

of a brain tumor in 1989. Assuming, arguendo, that Plaintiff’s life activities are substantially

limited, he falls far short of establishing a genuine issue of material fact that his termination was



       85
            See Williams v. Widnall, 79 F.3d 1003, 1005 (10th Cir. 1996).
       86
            42 U.S.C. § 12102(1); 29 U.S.C. § 794(d).
       87
            42 U.S.C. § 12102(2)(A).
       88
            29 C.F.R. § 1630.2(j)(1)(i),(iii).
       89
            Id. § 1630.2(j)(1)(ii).
       90
            Id. § 1630.2(j)(1)(iv).
       91
            Wilkerson v. Shinseki, 606 F.3d 1256, 1262 (10th Cir. 2010).




                                                         20
“based solely on his disability.”92 An employer makes an adverse employment decision “solely”

because of its employee's disability when “the employer has no reason left to rely on to justify its

decision other than the employee's disability.”93 Here, it is uncontroverted that the Hospital

received two KHRC complaints alleging that Plaintiff sexually harassed female staff and

patients. The Hospital then conducted a month-long internal investigation into these complaints

and substantiated multiple allegations that Plaintiff was sexually inappropriate with staff and

patients. Accordingly, the Hospital terminated its contract with Plaintiff and conditioned a new

contract on Plaintiff being evaluated for these concerns and complying with any resulting

recommendations from the evaluation. Even viewing all facts in the light most favorable to

Plaintiff, no reasonable jury could infer that the Hospital acted solely on the basis of Plaintiff’s

memory impairment. Indeed, Plaintiff presents no evidence from which a jury could infer that

his memory impairment was in any way the cause of the Board’s actions, much less the sole

cause. He makes no argument as to how he bears his burden of establishing an inference that his

disability was the sole cause of the Hospital’s actions—an element of his prima facie case—but

instead jumps to evidence which he claims demonstrates pretext, the third prong of the

McDonnell Douglas burden shifting analysis.94

         The McDonnell Douglas burden shifting analysis applies to claims based on

circumstantial evidence brought under the Rehabilitation Act.95 Once a plaintiff establishes a

prima facie case, the burden shifts to the defendant to establish legitimate, non-discriminatory




        92
             Williams v. Widnall, 79 F.3d 1003, 1005 (10th Cir. 1996) (emphasis added).
        93
             Verkade v. U.S. Postal Serv., 2010 WL 2130616, 378 F. App’x 567, 578 (6th Cir. 2010) (unpublished)
(alteration in original).
        94
             Doc. 126 at 30–31.
        95
             See, e.g., Cummings v. Norton, 393 F.3d 1186, 1189 (10th Cir. 2005).




                                                         21
reasons for decision.96 If established, the burden shifts to the plaintiff to show that those reasons

are pretextual.97 As explained above, the Court finds that Plaintiff cannot establish a prima facie

case of disability discrimination, rendering a pretext analysis unnecessary. Out of an abundance

of caution, the Court addresses Plaintiff’s pretext arguments below.

         Plaintiff argues that he can demonstrate pretext because (1) the Hospital did not comply

with its own bylaws in taking corrective action against Plaintiff; (2) the Hospital did not follow

an Executive Committee recommendation with regard to Plaintiff’s discipline; (3) the proposed

contract following the PRC report was “worse;” (4) the proposed terms of the new contract went

beyond PRC’s recommendations; (5) the Hospital allowed Plaintiff to work during the 120-day

notice period following the initial termination letter; and (6) similarly situated staff were treated

more favorably.

         Plaintiff’s arguments regarding pretext are without merit. First, the uncontroverted facts

demonstrate that the bylaws, which define “corrective action,” do not apply to the Hospital’s

termination of an exclusive provider contract.98 It is undisputed that Plaintiff’s medical

privileges at the Hospital were not affected. Second, it is uncontroverted that the Executive

Committee did not know the details of the allegations against Plaintiff. Further, the Board

imposed internal monitoring—the recommendation of the Executive Committee—as one of

Plaintiff’s new contract conditions. Third, the Court finds that Plaintiff’s contention that his new

contract was “worse” to be without merit. It is uncontroverted that the Hospital imposed


         96
          Id. As discussed above, the Hospital’s legitimate reason for its actions is that it was facing legal exposure
from multiple sexual harassment complaints filed against the Hospital because of Plaintiff’s actions.
         97
              Id.
         98
           Corrective action may include (1) a letter of warning; (2) a letter of admonition or reprimand; (3)
imposition of probation; (4) reduction, suspension, or revocation of clinical privileges; (5) modification or
continuation of previously imposed summary suspension; (6) suspension or revocation of Staff membership; or (7) a
fine. Doc. 126-3 at 40.




                                                          22
conditions on Plaintiff’s new contract after receiving the results of the PRC report; the

imposition of conditions was consistent with the Board’s original letter to Plaintiff, which

specifically said “a new contract . . . shall include terms addressing behavioral issues that have

led us to terminate the existing agreement.”99 Fourth, the Court finds that Plaintiff has put forth

no evidence to support his contention that the Hospital agreed to be limited by PRC’s

recommendations in determining what terms would be included in his new contract. Fifth,

Plaintiff has put forth no evidence to support his speculation that the Hospital was not genuinely

concerned about his behavior. It is undisputed that the Hospital conducted a month-long internal

investigation into Plaintiff’s behavior and terminated his original contract within weeks of

receiving the investigation results. It is also undisputed that the Hospital hoped to resolve the

situation in a way that retained Plaintiff as the Hospital’s primary anesthesiologist. Finally, as

discussed above, the Court finds that neither of the two hospital staff accused of disruptive

behavior are similarly situated to Plaintiff because the uncontroverted facts demonstrate that they

were not facing allegations of sexual misconduct with patients. Even drawing all inferences in

favor of Plaintiff, the Court finds there is no genuine issue of material fact as to whether the

Board acted—at the very least, in part—based on the sexual harassment allegations against

Plaintiff and the results of its internal investigation.

        Plaintiff bears the burden of presenting evidence from which a reasonable jury could find

that the Hospital’s articulated reason is pretextual.100 In the present case, he must present

evidence from which a reasonable jury could conclude that the sole reason the Hospital took




        99
             Doc. 123-11.
        100
              See Cummings, 393 F.3d at 1189.




                                                   23
action was because of his memory impairment. Plaintiff has not done so here. Accordingly, the

Court grants summary judgment for the Hospital with regard to Count III.

        D.         Count IV and V: Fair Credit Reporting Act Violations

        The Hospital moves for summary judgment on Counts IV and V, which allege consumer

reporting violations under both the FCRA and KFCRA based on Waldman’s internal

investigation and report. Plaintiff asserts that Waldman was not acting as attorney when she

conducted an independent investigation at the hospital, and therefore her report violated the

FCRA because she did not have Plaintiff’s consent as to the scope or disclosure of the report.

“The Kansas Fair Credit Reporting Act is modeled on the federal Fair Credit Reporting Act, 15

U.S.C. §§ 1681–1681t. ‘Therefore, case law interpreting the federal Act, although not

controlling, is persuasive.’”101 Accordingly, the Court considers the FCRA and KFCRA claims

together.

        The FCRA was enacted “to require that consumer reporting agencies adopt reasonable

procedures for meeting the needs of commerce for consumer . . . information in a manner which

is fair and equitable to the consumer.”102 A consumer report includes a communication of

information by a consumer reporting agency related to a consumer’s “character, general

reputation, [and] personal characteristics.”103 However, a “report containing information solely

as to transactions or experiences between the consumer and the person making the report” is

excluded from the definition of a consumer report.104




        101
            McKown v. Dun & Bradstreet, Inc., 744 F. Supp. 1046, 1050 (D. Kan. 1990) (citing Peasley v.
TeleCheck of Kan., Inc., 637 P.2d 437, 440 (Kan. 1981)).
        102
              15 U.S.C. § 1681(b).
        103
              15 U.S.C. § 1681a(d)(1).
        104
              15 U.S.C. § 1681a(d)(2)(A)(i).




                                                      24
       As an initial matter, the Court addresses Plaintiff’s contention that the Hospital

“disavowed an attorney-client relationship with Waldman.”105 The Court finds this statement to

be wholly without support. In so arguing, Plaintiff points to the following exchange:

                   Q: So Jill Waldman, though, was not acting as a lawyer on behalf
                   of the hospital when she did the investigation, correct?

                   A: Jill Waldman’s responsibility was to investigate the facts and
                   provide a recommendation and a report to the Board of Directors,
                   which is what she did.106

       The Court finds that Jacobson’s statement does not create a genuine issue of material fact

as to whether Waldman acted as an attorney in conducting the investigation. Immediately prior

to the statement quoted above, Jacobson testified that “[the Hospital] used legal counsel” to

conduct an investigation into Dr. Goracke,107 and that “the investigator was employed with

Lathrop Gage and had significant experience and knowledge in this particular aspect of law.”108

Plaintiff’s counsel repeatedly questioned Jacobson as to whether Waldman was an independent

investigator and whether she conducted an independent investigation; he responded “yes,”

which “in [his] opinion” that meant, “she was under no duress or obligation to report in any

particular manner,” because “she was not under [his] control.”109

       No reasonable jury could find that the above exchange constitutes disavowal of the

attorney-client relationship. At no point did Jacobson affirmatively respond that Waldman was

not acting as an attorney. Further, Waldman’s report contained both a factual summary and legal




       105
             Doc. 126 at 42.
       106
             Doc. 126-2 at 36:23–37:4.
       107
             Doc. 126-2 at 33:5–7.
       108
             Id. at 33:20–24.
       109
             Id. at 34:9–35:2.




                                                   25
advice regarding potential legal exposure.110 Even viewing the facts in the light most favorable

to Plaintiff, the Court finds there is no genuine issue of material fact as to whether the Hospital

retained Waldman in any capacity other than as an attorney with expertise in employment law.

       In arguing that Waldman was solely an independent investigator and therefore subject to

FCRA requirements, Plaintiff relies on an FTC Staff Opinion, which reads, “once an employer

turns to an outside organization for assistance in investigation of harassment claims . . . the

assisting entity is a [Credit Reporting Agency] because it furnishes ‘consumer reports to a ‘third

party’ (the employer).”111 The Court is not bound to give deference to the opinion letter. “Under

prevailing principles of administrative law, however, the FTC opinion letters are entitled to

respect but not deference.”112 The Supreme Court has held that “[i]nterpretations such as those

in opinion letters—like interpretations contained in policy statements, agency manuals, and

enforcement guidelines, all of which lack the force of law—do not warrant Chevron-style

deference. They are entitled to respect, but only to the extent that they are persuasive.”113

       Here, the Court finds that the opinion letter is neither persuasive nor applicable in the

present case. The “outside organization” turned to by the Hospital was a law firm, Lathrop

Gage. “In the context of the FCRA, several courts have explained that an attorney who conducts

an investigation on behalf of an employer-client is not a ‘third party’ in the same way that a

credit bureau or detective agency would be.”114

                  When an attorney conducts for an employer/client an
                  investigation of an employee's dealings with the employer, he is
                  acting as the client, just as would be the case if the employer had

       110
             See Doc. 123-10 at 13.
       111
             FTC Staff Opinion Ltr., 1999 WL 33932152, at *1–2 (Apr. 5, 1999).
       112
             Hartman v. Lisle Park Dist., 158 F. Supp. 2d 869, 876 (N.D. Ill. 2001).
       113
             Christensen v. Harris Cty., 529 U.S. 576, 587 (2000) (internal quotation removed).
       114
             Mattiaccio v. DHA Grp., Inc., 21 F. Supp. 3d 15, 22 (D.D.C. 2014) (collecting cases).




                                                         26
                     one of its employees conduct the investigation. This is qualitatively
                     different from the situation that exists when an employer contracts
                     with an outside entity lacking a fiduciary and agency relationship
                     like that of attorney and client.115

“There is nothing in the FCRA or its history that indicates that Congress intended to abrogate the

attorney-client or work-product privileges, as would be the effect of applying the FCRA’s

requirements (which include disclosure of the report) to [internal investigation by an entity’s

attorney].”116 It is well-established that an attorney is an agent of their client when acting on

behalf of their client.117 Accordingly, the Court finds that Waldman was acting as the attorney-

agent of the Hospital when conducting her internal investigation.

         Moreover, the Court finds that Waldman’s report constitutes a “report containing

information solely as to transactions or experiences between the consumer [Plaintiff] and the

person making the report [the Hospital].”118 Waldman “conduct[ed] an investigation concerning

alleged inappropriate behavior concerning Douglas Goracke.”119 She investigated “virtually all

aspects of Dr. Goracke’s history at [the Hospital]”120 by interviewing eighteen individuals

associated with the hospital and prepared her findings and legal exposure conclusions in a

report.121 “[A] report prepared by an attorney about an employee’s transactions or experiences




         115
               Hartman, 158 F. Supp. 2d at 876–77.
         116
               Id. at 876.
          117
              See, e.g., Gripe v. City of Enid, 312 F.3d 1184, 1189 (10th Cir. 2002); Hartman, 158 F. Supp. 2d at 876
(citing Steffes v. Stepan Co., 144 F.3d 1070, 1075 (7th Cir. 1998)); Mattiaccio v. DHA Grp., Inc., 21 F. Supp. 3d 15,
22 (D.D.C. 2014).
         118
               15 U.S.C. § 1681a(d)(2)(A)(i).
         119
               Doc. 123-10.
         120
               Doc. 126-41.
         121
              To the extent Plaintiff alleges that the report went beyond his relationship with the Hospital, the Court
finds this contention to be without support. It is undisputed that the information in the report came from interviews
with hospital personnel or Plaintiff’s personnel file at the Hospital, which includes a letter dated July 8, 1992 from
Plaintiff to the Hospital, which describes his 1989 arrest and subsequent plea. Doc. 123-3 at 16.




                                                          27
with the attorney's client (the employer) qualifies as a ‘report containing information solely as to

transactions or experiences between the consumer and the person making the report’ within the

meaning of § 1681a(d)(2)(A)(i).”122 Accordingly, the Court finds that Waldman’s report does

not constitute a consumer credit report and grants summary judgment for the Hospital on Counts

IV and V.

       IT IS THEREFORE ORDERED BY THE COURT Plaintiff’s Motion for Partial

Summary Judgment (Doc. 121) is denied and Defendant’s Motion for Summary Judgment (Doc.

123) is granted. This case is dismissed in its entirety.

       IT IS SO ORDERED.

       Dated: May 6, 2019

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




       122
             Hartman, 158 F. Supp. 2d at 876.




                                                 28
